Name: Commission Regulation (EC) No 417/2003 of 6 March 2003 derogating from Regulation (EC) No 2535/2001 laying down detailed rules for applying Council Regulation (EC) No 1255/1999 as regards the import of milk and milk products and opening tariff quotas
 Type: Regulation
 Subject Matter: European Union law;  tariff policy;  trade policy;  international trade;  processed agricultural produce
 Date Published: nan

 Avis juridique important|32003R0417Commission Regulation (EC) No 417/2003 of 6 March 2003 derogating from Regulation (EC) No 2535/2001 laying down detailed rules for applying Council Regulation (EC) No 1255/1999 as regards the import of milk and milk products and opening tariff quotas Official Journal L 064 , 07/03/2003 P. 0011 - 0012Commission Regulation (EC) No 417/2003of 6 March 2003derogating from Regulation (EC) No 2535/2001 laying down detailed rules for applying Council Regulation (EC) No 1255/1999 as regards the import of milk and milk products and opening tariff quotasTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products(1), as last amended by Commission Regulation (EC) No 509/2002(2), and in particular Article 29(4) thereof,Whereas:(1) Under quotas Nos 09.4086 and 09.4554 as provided for in Council Regulation (EC) No 2475/2000(3) and Council Regulation (EC) No 1361/2002(4) establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreements with Slovenia and Lithuania respectively, the Slovene and Lithuanian authorities have introduced veterinary checks ensuring that the milk powder for export to the Community complies with the conditions laid down in Council Directive 92/46/EEC of 16 June 1992 laying down the health rules for the production and placing on the market of raw milk, heat-treated milk and milk-based products(5), as last amended by Directive 94/71/EC(6), and in Council Directive 96/23/EC of 29 April 1996 on measures to monitor certain substances and residues thereof in live animals and animal products and repealing Directives 85/358/EEC and 86/469/EEC and Decisions 89/187/EEC and 91/664/EEC(7).(2) In view of the difficulties that these veterinary checks have caused for importers holding licences issued during the first six months of 2002, in the case of imports originating in Lithuania, the validity period of those licences was extended to 30 September 2002 and 31 January 2003 respectively by Commission Regulations (EC) No 1333/2002(8) and (EC) No 1925/2002(9), derogating from Regulation (EC) No 2535/2001(10), as last amended by Regulation (EC) No 2302/2002(11).(3) Given that these difficulties persist and, furthermore, that the veterinary checks carried out by the Lithuanian and Slovene authorities have led to the temporary suspension of certain operators from the possibility to export dairy products, the validity of the import licences issued in January and July 2002 under quota No 09.4554 in the case of Lithuania, and the import licences issued in July 2002 under quota No 09.4086 in the case of Slovenia, should be extended to 30 June 2003.(4) Prior to carrying out imports originating in Latvia under quota No 09.4549 as provided for in Council Regulation (EC) No 1362/2002 of 22 July 2002 establishing concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreement with Latvia(12), importers holding licences issued for the second six months of 2002 carried out representative tests on the milk powder. It was discovered that all available stocks of milk powder in that country were contaminated with chloramphenicol and that the exporting firms concerned were no longer able to deliver the quantities for which contracts had been concluded before the end of the period of validity of the licences.(5) The validity of the import licences issued in July 2002 under quota No 09.4549 for imports originating in Latvia should therefore be extended to 30 June 2003.(6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS REGULATION:Article 11. Notwithstanding Article 16(3) of Regulation (EC) No 2535/2001, the term of validity of the import licences issued during the first and second six months of 2002 for imports from Lithuania of products covered by quota No 09.4554, listed in Annex I.B.9 to that Regulation, shall expire on 30 June 2003.2. Notwithstanding Article 16(3) of Regulation (EC) No 2535/2001, the term of validity of the import licences issued during the second six months of 2002 for imports from Latvia of products covered by quota No 09.4549, listed in Annex I.B.8 to that Regulation, shall expire on 30 June 2003.3. Notwithstanding Article 16(3) of Regulation (EC) No 2535/2001, the term of validity of the import licences issued during the second six months of 2002 for imports from Slovenia of products covered by quota No 09.4086, listed in Annex I.B.10 to that Regulation, shall expire on 30 June 2003.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 6 March 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 48.(2) OJ L 79, 22.3.2002, p. 15.(3) OJ L 286, 11.11.2000, p. 15.(4) OJ L 198, 27.7.2002, p. 1.(5) OJ L 268, 14.9.1992, p. 1.(6) OJ L 368, 31.12.1994, p. 33.(7) OJ L 125, 23.5.1996, p. 10.(8) OJ L 195, 24.7.2002, p. 15.(9) OJ L 293, 29.10.2002, p. 18.(10) OJ L 341, 22.12.2001, p. 29.(11) OJ L 348, 21.12.2002, p. 78.(12) OJ L 198, 27.7.2002, p. 13.